ACCEPTED
                                                                                            03-15-00409-CV
                                                                                                    8022650
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/30/2015 6:35:13 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK




                                No. 03-15-00409-CV                        FILED IN
                                                                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   11/30/2015 6:35:13 PM
                                                                       JEFFREY D. KYLE
                                                                            Clerk
                            In the Third Court of Appeals
                                    Austin, Texas



                                  SUSAN ENGLAND
                                     Appellant
                                           v.
           JANICE KOLBE, AS GUARDIAN OF THE ESTATE OF EDNA MOON
                                  Appellee


                      APPEAL FROM CAUSE NO. 12-0361
               TH
            207 JUDICIAL DISTRICT COURT OF HAYS COUNTY, TEXAS
                       HON. GARY STEEL, PRESIDING


     AMENDED CERTIFICATION REGARDING LENGTH OF BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Susan England (now Susan Lee), the Appellant, files this Amended

Certification Regarding the Length of Appellant’s Brief based on the following:

      1.     On this day, Counsel for Appellant, Susan England (Lee), filed an

incorrect certificate regarding the length of Appellant’s brief. Counsel for Appellant

notifies the Court that the certification as to the length of Appellant’s Brief that was

                             Amended Certification – Page 1
filed with that brief is incorrect. The correct certification is as follows:

      Counsel for Appellant hereby certifies that the length of the Appellant’s

      Brief filed today as indicated by the word processing system used to

      generate it, excluding appendices, is not 7,439 words, but is 14,252 words.

      While not required, this word count includes the caption, table of

      contents, index of authorities, statement of the case and issues presented,

      signature block, this certificate, and the certificate of service.

I apologize for any confusion this may have caused.

                                  Respectfully submitted,

                                  Law Office of David Junkin
                                  15401 RR12, Suite 105
                                  P.O. Box 2910
                                  Wimberley, TX 78676
                                  512/847-8600
                                  512/847-8604 (fax)
                                  david@junkinlawoffice.com


                                  ________________________________________
                                  David Junkin
                                  State Bar No. 11058020
                                  Attorney for Appellant, Susan Lee




                             Amended Certification – Page 2
                        CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this pleading was served on
November 30, 2015, in the manner indicated below and on the following person(s):

      VIA FACSIMILE AND/OR ESERVE

            Jonathan Hull
            c/o Reagan Burris, LLC
            401 Main Plaza, Suite 200
            New Braunfels, TX 78130




                                         ________________________________
                                                    David Junkin




                           Amended Certification – Page 3